Per Curiam.
This case comes before us on appeal from the Hudson County Court of Common Pleas and involves a single question. The plaintiff sued to recover damages for injuries received in an automobile accident. The sole error alleged is that the court erroneously admitted in evidence a written statement made by the defendant’s driver to a police officer a few hours after the accident. While the statement was inadmissible, the appeal should not be reversed, and that for the reason that no valid objection was made to its admission.
The objections urged were that the driver was not there to refute any testimony that the police officer might give and that the police officer was not present at a former trial of the case. The court said: “If that is the only objection it will be overruled.” That the statement was incompetent we have no doubt. The defendant was entitled to have the witness in court subject to cross-examination but this objection was not urged and presumably was waived. Phelps v. Fuchs and Lang Manufacturing Co., 82 N. J. L. 474. The respondent contends in addition that there was no exception taken to the court’s ruling. Without passing on this point we think that for the reason already given the judgment must be affirmed.